Case 1:21-cv-00487-HYJ-RSK ECF No. 7, PageID.59 Filed 06/15/21 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


HOTHMAN MISANE, et al.,

           Plaintiffs,                   Case No. 1:21−cv−487

    v.                                   Hon. Hala Y. Jarbou

BANGOR, CITY OF, et al.,

           Defendants.
                                   /



                                    ORDER
     IT IS ORDERED that Plaintiffs' Ex Parte Motion for Stay of Proceedings
(ECF No. 4) is DENIED.

         IT IS SO ORDERED.


Dated: June 15, 2021                            /s/ Hala Y. Jarbou
                                               HALA Y. JARBOU
                                               United States District Judge
